Citation Nr: 1619695	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability manifested by diarrhea, to include irritable bowel syndrome from amoebic dysentery.

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for bilateral hearing loss assigning a noncompensable rating and denied service connection for irritable bowel syndrome respectively.

The Veteran filed a Notice of Disagreement (NOD) in December 2012 disagreeing with the noncompensable percent rating assigned for bilateral hearing loss and the denial of service connection for diarrhea.  A Statement of the Case (SOC) addressing only the Veteran's increased rating claim for bilateral hearing loss was issued in July 2013.  An additional statement of the case addressing both the Veteran's bilateral hearing loss and diarrhea claims was issued in August 2013.  A VA Form 9 was received in November 2013.  The RO also issued a Supplemental SOC (SSOC) in February 2014. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence and a written waiver of initial Agency of Original Jurisdiction consideration. 
See 38 C.F.R. § 20.1304(c) (2015).   





FINDINGS OF FACT

1. The record evidence is at least in relative equipoise as to whether the Veteran has a disability manifested by diarrhea, to include irritable bowel syndrome, which had its onset in service.

2. Prior to February 11, 2014, the Veteran's hearing loss manifested by hearing impairment corresponding to no worse than auditory acuity Level I in the right ear and no worse than auditory acuity level II in the left ear.  

3. From February 11, 2014, the Veteran's hearing loss was manifested by hearing impairment corresponding to no worse than auditory acuity Level IV in the right ear, and no worse than auditory acuity Level V in the right ear.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a disability manifested by diarrhea, to include irritable bowel syndrome, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Prior to February 11, 2014, the criteria for an initial compensable rating for bilateral hearing loss had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. From February 11, 2014, the criteria for an initial disability rating of 10 percent, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claim for service connection for diarrhea, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Regarding the Veteran's claim for an initial compensable rating for bilateral hearing loss, the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award.  Thus, statutory notice has served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2013 and August 2013 SOCs provided notice to the Veteran on the "downstream" issue of entitlement to an increased rating and a February 2014 SSOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  Notably, an October 2011 letter provided the Veteran with general disability rating and effective date criteria. VA's duty notify as to the Veteran's increased rating claim for bilateral hearing loss have been met. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA audiological evaluations; private treatment records; VA treatment records, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA audiological examinations in March 2012 and June 2013.  The Board finds that the evaluations were adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

Lastly, the Veteran testified during a Travel Board hearing in January 2016.  At the hearing, the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative have contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


General Legal Principles 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

Entitlement to service connection for a disability manifested by diarrhea  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran reports that while stationed in Thailand, he was living and working in villages outside the base and contracted amoebic dysentery, was in the hospital for 4-5 days and lost 16 pounds in 9 days due to diarrhea.  See December 2011 Statement in Support of Claim; January 2016 Hearing Transcript.  The Veteran reports that since contracting amoebic dysentery in service, his chronic diarrhea has not resolved.   

As noted above, the first element of service connection requires evidence of a present disability.  Here, a current diagnosis has been established.  The medical evidence of record shows that the Veteran has diagnoses of chronic diarrhea syndrome and irritable bowel syndrome.  See June 2012 VA Examination Report; October 2015 Private Treatment Record.  Thus, the issue that remains disputed is whether or not the Veteran's current bowel disability is related to the reported in-service illness.

The Board finds that the evidence is sufficient to show that the Veteran's chronic disability manifested by diarrhea, to include an irritable bowel syndrome, was incurred in service. 

An October 2015 letter from private Dr. T.R. indicates that the Veteran's current irritable bowel syndrome is "a direct result from his military service when he was stationed in Southeast Asia beginning in 1967."  Dr. T.R. reports that he examined the Veteran, reviewed his service treatment records, and is familiar with his medical history.  The Veteran's VA treatment records also show complaints of chronic diarrhea.  See VA Treatment Records.   

The Veteran's service treatment records indicate that he was treated for diarrhea on one occasion.  See Service Treatment Records.  Although the Veteran does not report diarrhea on his separation report of medical history, during the January 2016 Board hearing, the Veteran explained that he had been prescribed Lomatil to treat the diarrhea related to amoebic dysentery while in service and that the Lomatil curved his symptoms.  The Veteran further indicated that after separation, his physician prescribed him an over-the-counter medication for his symptoms, which only works moderately.      

The Veteran has continually indicated that his diarrhea has been recurrent since service.  See December 2011 Statement in Support of Claim; January 2016 Hearing Transcript.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran also submitted lay statements from his wife, son, cousin, and coworker confirming the continuity of his symptoms.  See February 2016 Correspondence.  Additionally, the Veteran's testimony regarding the onset and progression of his symptoms has been consistent throughout the appeal period.  As such, the Board finds the Veteran credible.

The Veteran was afforded VA examinations in March 2012 and June 2012.  The March 2012 VA examiner opined that the Veteran's diarrhea was less likely than not incurred in or caused by the claimed in-service illness.  The examiner reasoned that there was, "no documentation of diagnosis or treatment of irritable bowel syndrome found in currently available medical records."  The Board finds the examiner's opinion is of limited probative value because it was not support by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the examiner indicated that she did not have access to the Veteran's service treatment records and could only review the Veteran's post service VA treatment records.  

The June 2012 VA examiner also opined that the Veteran's bowel disability was less likely than not related to service.  The examiner reasoned that the Veteran's treatment records only record one episode of diarrhea while he was on active duty and that there was no mention of ongoing bowel problems at discharge.  The examiner further reasoned that since discharge there was no record of ongoing bowel problems and no diagnosis of IBS. "At three PCP visits from 2009 to 2012 the Veteran complained of diarrhea, used OTC Imodium, never treated through VA, no referral to GI and no testing . . . There is no literature that supports a connection between an episode of dysentery in 1968 resulted in IBS some 30 years later."  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).  While there is some evidence that tends to show that the Veteran's bowel disability is not service-connected, namely the June 2012 VA examiner's opinion, there is also a private medical opinion from Dr. T.R. indicating that he reviewed the Veteran's medical history and found his current IBS to be related to his in-service illness.  The Board in this case cannot accord one opinion more weight than the other.  Hence, the Board finds that the evidence in this case is at least in equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current IBS had its onset during service.  Accordingly, entitlement to service connection for a disability manifested by diarrhea, to include an irritable bowel syndrome, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss 

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by his current noncompensable rating.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral..  

The Veteran was afforded a VA audiological examination in March 2012.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
70
LEFT
20
20
30
80
85

The March 2012 VA examination report revealed a speech recognition score of 94 percent in the right ear and 94 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 48 decibels for the right ear and 54 decibels for the left ear.      

The Veteran was also afforded a VA audiological examination in June 2013.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
55
70
LEFT
15
25
35
85
90

The June 2013 VA examination report revealed a speech recognition score of 96 percent in the right ear and 88 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 45 decibels for the right ear and 55 decibels for the left ear.      

The results of the Veteran's March 2012 audiogram reveal no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.

Similarly, the results of the Veteran's June 2013 audiogram reveal no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiogram results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were both audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The record does indicate that the Veteran's bilateral hearing loss worsened during the course of the appeal period.  

The Veteran submitted a private audiological evaluation completed by C.D.C., Au.D from Denton Hearing Health Care.  The February 2014 private evaluation revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
70
70
LEFT
15
15
30
85
85

The private examination report revealed a speech recognition score of 72 percent in the right ear and 68 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 46 decibels for the right ear and 54 decibels for the left ear.    

The results of the February 2014 private audiogram reveal no worse than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 10 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  Thus a 10 percent disability rating (but no higher) for bilateral hearing loss is warranted effective February 11, 2014, the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms.
  
Other Considerations

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports that he was unable to hear certain high-pitched frequencies when he was employed by Lone Star Cadillac in Dallas, Texas, and as a result his technicians had to test vehicles for repair to see if the problems has been solved.  See December 2011 Statement in Support of Claim.  The Veteran also reported that he is unable to understand conversations.  See June 2013 VA Examination Report.  These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for bilateral hearing loss are inadequate.  Therefore, referral for extraschedular consideration for bilateral hearing loss is not warranted.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his bilateral hearing loss.  In fact, the record shows that the Veteran is a retired state trooper but is currently a self-employed farmer.  See March 2012 VA Examination Report.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for a compensable rating for bilateral hearing loss prior to February 11, 2014, and there is no basis for a rating in excess of 10 percent from February 11, 2014 for bilateral hearing loss. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a disability manifested by diarrhea, to include an irritable bowel syndrome from amoebic dysentery, is granted. 

Entitlement to an initial compensable rating prior to February 11, 2014, for bilateral hearing loss is denied.

Entitlement to an initial 10 percent disability rating, but no higher, from February 11, 2014, for bilateral hearing loss is granted, subject to the laws and regulations governing payment of monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


